COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:     In re Bryan Suhre

Appellate case number:   01-22-00011-CV

Trial court case number: 92053-I

Trial court:             412th Judicial District Court of Brazoria County

        On February 1, 2022, this Court issued an order denying Relator Bryan Suhre’s petition
for writ of mandamus. On February 22, 2022, Relator filed a motion to extend time to file his
motion for rehearing. Relator’s motion for extension of time is granted. Relator’s motion for
rehearing is due March 18, 2022. See TEX. R. APP. P. 49.9.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy______________
                   Acting individually


Date: March 3, 2022